MEMORANDUM **
Peter John Jefferson appeals from the 24-month sentence imposed after the revocation of his term of supervised release. This court has jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 8742.
Jefferson argues the district court failed to consider the factors enumerated in 18 U.S.C. § 3553(a), as incorporated by 18 U.S.C. § 3583. However, the district court found Jefferson failed more than once to meet the conditions of his supervised release and was a danger to his community. This explanation shows that the district court took the § 3553(a) factors adequately into account in fashioning a sentence. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000) (holding district court’s finding that defendant was a danger to the community was sufficient explanation for application of statutory maximum term of incarceration after revocation of supervised release). Having considered various factors before imposing a sentence at the statutory maximum, the district court fashioned a reasonable sentence. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.